Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 and 04/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redden et al. ( US 2015/0015697 A1) in view of YAJIMA et al. (US 2018/0242515 A1).

Regarding claim 1, Redden teaches a crop([see in fig. 1]-in fig. 1 element 10 crop) analysis system([see in Fig 1]-in fig. 1 illustrates a system 100 preferably includes a detection mechanism 200 configured to detect a plant within a plant field), comprising: an imaging array configured to acquire a set of images of a crop([see in fig. 12]-in fig. 12 describes The stereo camera or multi-view system preferably capture two or more images); a computing device having a processor executing computer-readable instructions to([para 0073]-a computing system 600): identify a condition of the crop based on the set of images acquired by the imaging array([para 0079]-the morphology sensor preferably includes a color camera (e.g., RGB camera), wherein the measurement is used to segment the plant (e.g., identify pixels associated with the plant) and an  array functions to measure data indicative of growth parameters, such as projected leaf area, leaf area index NDVI, TCARI/OSAVI, water stress, nitrogen stress, nitrogen content or any other suitable growth parameters indicated by the canopy leaves (e.g., new leaves) of the system); and signal an agricultural machine([para 0027]- the system is driven through the geographic area by a drive mechanism such as a tractor, wherein the drive mechanism is preferably separate but can alternatively be integrated into the system. In this variation, the system can additionally include a coupling mechanism, such as a hitch, that couples the system to the drive mechanism) to perform an action based on the condition identified([para 0041]- The plant data (e.g., plant indices) can additionally or alternatively be used to determine treatment parameters for one or more plants, such as which plants to treat, when to treat the plants, which treatment method to use, where on each plant to treat, how much of a treatment to use (e.g., what concentration of fertilizer should be used), or any other suitable treatment parameter. The treatments can include growth promotion, growth retardation, necrosis, or any other suitable treatment).
However, Redden does not explicitly disclose perform an action based on the condition identified.
In an analogous YAJIMA teaches perform an action based on the condition identified([para 0013, 0218, 0528]- the farm machine mount sensor may be caused to acquire as the farm field information image data representing a crop as an object. The sensor position calculating section may be caused to calculate the sensor position based on a positional relation between the crop on the one hand and the farm machine and the implement on the other hand, the positional relation being calculated through analysis of the image data; [para 0218; 0528 ]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of YAJIMA a farm field management system, a farm field management method, and a farm equipment system for improving the efficiency of farm work [YAJIMA; paragraph 0001].
Regarding claim 2, YAJIMA teaches wherein the system is coupled to an agricultural vehicle and wherein the imaging array is further configured to acquire the set of images as the agricultural vehicle traverses a field including the crop([para 0087 and 0113]- farm equipment system 40 includes a farm machine such as a tractor, a control console attached to the farm machine; in para 0113 discloses the farm machine mount sensor 115 is configured as a CMOS (Complementary Metal Oxide Semiconductor) image sensor, a CCD (Charge Coupled Device) image sensor, or an NIR (Near Infrared) sensor having the function of capturing images).
Regarding claim 3, Redden teaches wherein the imaging array includes a plurality of imaging elements, wherein an imaging element of the imaging array is configured to capture an image having a respective modality([para 0048]- detection mechanism 200 preferably includes a sensor (receiver) that can capture signals for and/or generate a two-dimensional image (e.g., a top-down image), a three-dimensional image (e.g., of the entire plant, of the portion of the plant aboveground, of the portion of the plant below ground, etc.), or any other suitable image. Alternatively, the detection mechanism 200 can capture a spectral fingerprint (e.g., spectral image) or aural fingerprint of the plant).
Regarding claim 4, Redden teaches wherein the plurality of imaging elements include at least a digital camera and a near-infrared camera([para 0048]- detection mechanism 200 preferably includes a sensor (receiver) that can capture signals for and/or generate a two-dimensional image (e.g., a top-down image), a three-dimensional image (e.g., of the entire plant, of the portion of the plant aboveground, of the portion of the plant below ground, etc.), or any other suitable image. Alternatively, the detection mechanism 200 can capture a spectral fingerprint (e.g., spectral image) or aural fingerprint of the plant).
Regarding claim 5, YAJIMA teaches wherein the condition relates to nutrient stress of the crop and the agricultural machine is configured to apply fertilizer to the crop([see in Fig. 6]- mechanism 122 has the function of seeding and transplanting crops on the farm field 10 and harvesting the crops under control of the implement ECU 121. The implement mechanism 122 also has the function of deploying the sensors 20 on the farm field 10 and recovering the deployed sensors 20 under control of the implement ECU 121. Furthermore, the implement mechanism 122 has the function of doing such work as watering and fertilizing on the farm field under control of the implement ECU 121).
Regarding claim 6, YAJIMA teaches wherein the agricultural machine applies the fertilizer in real-time following acquisition of the set of images by the imaging array([see in Fig. 6]- mechanism 122 has the function of seeding and transplanting crops on the farm field 10 and harvesting the crops under control of the implement ECU 121. The implement mechanism 122 also has the function of deploying the sensors 20 on the farm field 10 and recovering the deployed sensors 20 under control of the implement ECU 121. Furthermore, the implement mechanism 122 has the function of doing such work as watering and fertilizing on the farm field under control of the implement ECU 121).
Regarding claim 7, Redden teaches select a feature of an image of the set of image corresponding to a portion of the crop([para 0028]- when a multispectral image is captured for a given plant, the substrate 20 (soil) surrounding the plant 10 also reflects the wavelengths of interest. This results in two issues: first, the plant index value extracted from the multispectral image will be for the entire image); analyze pixels of the image associated with the portion of the crop([para 0028]- when a multispectral image is captured for a given plant, the substrate 20 (soil) surrounding the plant 10 also reflects the wavelengths of interest. This results in two issues: first, the plant index value extracted from the multispectral image will be for the entire image, which includes both the plant 10 and the surrounding substrate 20; second, the plant index value for each pixel associated with a plant includes both the plant index value resulting from the plant and the index value resulting from the substrate (e.g., wherein the light of interest penetrates through the plant 10 and reflects off the substrate, back through the plant 10, to the sensor). By determining the boundaries and/or pixels associated with the plant 10, the system can determine the plant index value for only the plant, and normalize the determined plant index value by the interference from the substrate 20). YAJIMA teaches identify the condition of the crop based on analyzing the pixels([para 0013, 0218, 0528]- the farm machine mount sensor may be caused to acquire as the farm field information image data representing a crop as an object. The sensor position calculating section may be caused to calculate the sensor position based on a positional relation between the crop on the one hand and the farm machine and the implement on the other hand, the positional relation being calculated through analysis of the image data; [para 0218; 0528 ]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of YAJIMA a farm field management system, a farm field management method, and a farm equipment system for improving the efficiency of farm work [YAJIMA; paragraph 0001].
Regarding claim 8, Redden teaches wherein the computing device is further configured to select one or more positions on the portion of the crop selected and analyze respective sets of pixels associated with the one or more positions selected to provide respective measurements for identifying the condition of the crop([para 0041]- The plant data (e.g., plant indices) can additionally or alternatively be used to determine treatment parameters for one or more plants, such as which plants to treat, when to treat the plants, which treatment method to use, where on each plant to treat, how much of a treatment to use (e.g., what concentration of fertilizer should be used), or any other suitable treatment parameter. The treatments can include growth promotion, growth retardation, necrosis, or any other suitable treatment).
Regarding claim 9, Redden teaches wherein the computing device is further configured to utilize one or more machine learning models to facilitate selection of the feature of the image and identification of the condition of the crop([para 0092;0106-0107]- Identifying the set of plant pixels from the physiology measurement can include identifying a plant feature within the physiology measurement and determining the pixels surrounding or otherwise associated with the plant feature that are associated with the plant having the identified plant feature as the plant pixels. The plant feature can be identified by a measurement value different from measurement values of other or surrounding plant portions (e.g., corn silks can have a different green reflectivity than the surrounding leaves), a distinct measurement value pattern (e.g., corn silks can be identified by an area of low green reflectance surrounded by high green reflectance), or determined in any other suitable manner. Determining the plant pixels based on the plant feature can include estimating the area surrounding the plant feature that should be associated with the plant (e.g., based on machine learning techniques, historical measurements, etc.), identifying indicatory value gradients, or identifying the plant pixels in any other suitable manner).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 10 have been met in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, Redden teaches further comprising generating a NDVI image based on at least one of the digital image or the near-infrared image([0035; 0123-0124]- Plant indices (vegetative indices) can include Normalized Difference Vegetation Index (NDVI)).
Regarding claim 14, Redden teaches further comprising acquiring a measurement of chlorophyll health of the crop based on the NDVI image([0035; 0123-0124]- Plant indices (vegetative indices) can include Normalized Difference Vegetation Index (NDVI), Transformed Chlorophyll Absorption in Reflectance Index normalized by Optimized Soil-Adjusted Vegetation Index (TCARI/OSAVI)).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, Redden teaches further comprising applying machine learning models to at least one of segmenting the images, selecting the at least one part of the crop, or evaluating the at least one part of the crop([para 0079]-the morphology sensor preferably includes a color camera (e.g., RGB camera), wherein the measurement is used to segment the plant (e.g., identify pixels associated with the plant) and an  array functions to measure data indicative of growth parameters, such as projected leaf area, leaf area index NDVI, TCARI/OSAVI, water stress, nitrogen stress, nitrogen content or any other suitable growth parameters indicated by the canopy leaves (e.g., new leaves) of the system).
Regarding claim 19, Redden teaches further comprising building the machine learning models based on training input received based on the set of images acquired([para 0092;0106-0107]- Identifying the set of plant pixels from the physiology measurement can include identifying a plant feature within the physiology measurement and determining the pixels surrounding or otherwise associated with the plant feature that are associated with the plant having the identified plant feature as the plant pixels. The plant feature can be identified by a measurement value different from measurement values of other or surrounding plant portions (e.g., corn silks can have a different green reflectivity than the surrounding leaves), a distinct measurement value pattern (e.g., corn silks can be identified by an area of low green reflectance surrounded by high green reflectance), or determined in any other suitable manner. Determining the plant pixels based on the plant feature can include estimating the area surrounding the plant feature that should be associated with the plant (e.g., based on machine learning techniques, historical measurements, etc.), identifying indicatory value gradients, or identifying the plant pixels in any other suitable manner).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in claim 1. YAJIMA teaches acquire a set of images of a crop, the set of images being captured by an imaging array coupled to an agricultural vehicle while the agricultural vehicle traverse a field including the crop([para 0087 and 0113]- farm equipment system 40 includes a farm machine such as a tractor, a control console attached to the farm machine; in para 0113 discloses the farm machine mount sensor 115 is configured as a CMOS (Complementary Metal Oxide Semiconductor) image sensor, a CCD (Charge Coupled Device) image sensor, or an NIR (Near Infrared) sensor having the function of capturing images), Redden teaches wherein the condition determined relates to nutrient stress([para 0079]- array functions to measure data indicative of growth parameters, such as projected leaf area, leaf area index NDVI, TCARI/OSAVI, water stress, nitrogen stress, nitrogen content or any other suitable growth parameters indicated by the canopy leaves (e.g., new leaves) of the system) and the image data analyzed is NDVI information based on the set of images([0035; 0079 and 0123-0124]- Plant indices (vegetative indices) can include Normalized Difference Vegetation Index (NDVI)).

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Joergensen et al., US 2014/0001276 A1, discloses  a view to providing a more efficient method and spray boom for discriminating different types of ground vegetation in agriculture.
2.	Logie et. al., US 2020/0005038 A1, discloses  for crop health change monitoring is provided.
3.	Bennette, Adam US 2020/0314320 A1, discloses a system for obtaining a multispectral image of a scene includes a first light source, a second light source, at least one imaging sensor.
4.	BAURER et al. US 2020/0104988 A1, discloses  methods for capturing images of a field and performing agricultural data analysis of the images.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487